Citation Nr: 1443860	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty for training from September 1974 to January 1975, and on active duty from March 1977 to October 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).
	


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with complete audiological examinations in September 2010 and July 2012.  These examinations were performed by audiologists that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In November 2010, the RO issued a rating decision which granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective March 17, 2010.  The Veteran appealed this decision seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  

In September 2010, the Veteran underwent a VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
90
LEFT
15
15
30
70
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 50 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 94 percent in both the right and left ear.  The examiner noted that these findings represented a normal sloping to profound degree of sensorineural hearing loss, bilaterally.  The examiner also noted that the Veteran's word recognition scores were excellent for both ears.

In December 2011, the Veteran underwent a second VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
85
LEFT
20
20
25
75
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels in both the right and left ears.  The examiner noted that valid speech discrimination scores could not be obtained due to language difficulties, cognitive problems, and inconsistent speech discrimination scores.  The report listed a diagnosis of bilateral sensorineural hearing loss.  The examiner noted that this condition would impact the Veteran's daily life and ability to work due to his having difficulty understanding speech in noise.  In a supplemental note, dated in January 2012, the examiner noted that reliable speech discrimination scores could not be obtained as the task seemed too difficult for the Veteran to complete, despite his having attempted to do so.

A February 2012 VA examination report noted that a retest of Veteran's word recognition revealed speech discrimination findings of 92 percent in the left ear and 94 percent in the right ear.

In July 2012, the Veteran underwent a third VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
70
90
LEFT
20
25
40
80
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear and 59 decibels in the left ear.  Speech recognition ability was 90 percent in the right and 86 percent in the left ear.  The examiner noted that these results were valid for rating purposes.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  The examiner also noted that this condition impacts the Veteran's ability to communicate, verbally.

Using Table VI, the September 2010 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I hearing acuity with Level I hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Using Table VI, the December 2011 VA audiological examination, combined with the retested speech discrimination findings in February 2012, demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I hearing acuity with Level I hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The July 2012 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity in the right and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level II hearing and Level II hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, there is no basis for additional staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing, especially when there is background noise) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and a compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


